In a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating Michael Duvalle as *429a candidate in a primary election to be held on September 14, 2004, for the nomination of the Democratic Party as its candidate for the public office of Member of the Assembly, 31st Assembly District, and Garth Marchant, Deborah Jones, and Leroy Gray as candidates in a primary election to be held on September 14, 2004, for the Democratic Party positions of Assembly District Leader (Male), Assembly District Leader (Female), and Male Member of the Democratic Party State Committee 31st Assembly District, respectively, the petitioners appeal from a final order of the Supreme Court, Queens County (Rios, J.), dated August 11, 2004, which denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
The last day to file a proceeding to validate a designating petition, pursuant to Election Law § 16-102, was August 9, 2004. The Supreme Court properly determined that the proceeding was untimely commenced since the petitioners filed their order to show cause with the County Clerk on August 10, 2004 (see Election Law § 16-102; CPLR 304; Matter of Fry v Village of Tarrytown, 89 NY2d 714 [1997]). Prudenti, P.J., Luciano, Schmidt and Adams, JJ., concur.